Thornton, J.
We find no error in this record. The evidence of Casey was properly admitted.
Defendant Heuston became a purchaser of the mortgaged property pendente lite, with actual notice of the pendency of this action to foreclose the mortgage made by the defendants, Griffith and wife.
We cannot see how the plaintiffs’action against Heuston is barred. He never was a necessary party to the action, but as purchaser with actual notice of the pendency of plaintiffs’ action to foreclose he z would have been bound by the decree against the Griffiths.
Judgment and order affirmed.
Paterson, J., McFarland, J., and Sharpstein, J., concurred.
Rehearing denied.